Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join,
dissenting.
On June 15, 1971, a Miami Beach Municipal Court Judge ordered the materials in petitioner’s bookstore seized for use as evidence at a subsequent trial. The *983order followed a 13-minute examination of the store’s contents which convinced the judge that some of the publications on sale “based upon previous judicial decisions, constitute hard core pornography” and that the owners of the store were “pandering both to heterosexual and homosexual individuals.” The Circuit Court of the Eleventh Judicial Circuit affirmed, and the Third District Court of Appeal and the Supreme Court of Florida denied certiorari.
It is my view that “at least in the absence of distribution to juveniles or obtrusive exposure to unconsenting adults, the First and Fourteenth Amendments prohibit the State and Federal Governments from attempting wholly to suppress sexually oriented materials on the basis of their allegedly ‘obscene’ contents.” Paris Adult Theatre I v. Slaton, 413 U. S. 49, 113 (1973) (Brennan, J., dissenting). It is clear that, tested by that constitutional standard, the Municipal Court Judge’s order was invalid. For the reasons stated in my dissent in Miller v. California, 413 U. S. 15, 47 (1973), I would therefore grant certiorari, and, since the judgment of the Supreme Court of Florida was rendered after Miller, reverse. In that circumstance, I have no occasion to consider whether the other questions presented merit plenary review. See Heller v. New York, 413 U. S. 483, 494 (1973) (Brennan, J., dissenting).